In re Disciplinary Counsel; — Other; Applying For Findings and Recommendations (Reinstatement) Office of Disciplinary Board, No. ll-DB-103.
Petition for reinstatement denied. Petitioner may not reapply for reinstatement until he has' fully complied with all conditions set forth in Supreme Court Rule XIX, Section 24, including, but not limited to, the requirement that he demonstrate one year of sobriety, and in no event less than one year from the date of this judgment. Supreme Court Rule XIX, Section 24(1).